Case 1:19-cv-11360-KPF Document 30 Filed 12/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

hacer tag SREPSESi ee oe ea PR a IE X
CARLOS LUIZ FLOREZ, s
Plaintiff,
Docket No. :20-cv-00086-ER
VS.
‘ JOINT STIPULATION OF
GIANO, INC. and 126 EAST 7TH LLC, { DISMISSAL WITH PREJUDICE
Defendants. :
cece wr macersee pecan ats pte pe eyanee epsecen a en HE ERIS we XK

Plaintiff CARLOS RUIZ FLOREZ and Defendants, GIANO, INC. and 126 EAST 7TH
LLC, by and through undersigned counsel and pursuant to Rule 41(a)(1)(A)Gi) of the Federal
Rules of Civil Procedure, hereby stipulate to dismiss this action with prejudice, and to dismiss all

cross-claims and counterclaims with prejudice.

Dated: New York, New York
September 29, 2020

  
 

 

 

dang LOG  Prnduced iti ta  WMobfe pol
By! Maria Costanza ffarducci, Esq. By: Frances Malfa, Esq.
BARDUCCI LAW FIRM WILSON ELSER MOSKOWITZ EDELMAN
Attorneys for Plaintiffs & DICKER LLP
5 West 19" Street, 10" Floor Attorneys for Defendant
New York, NY 10011 GIANO, INC.
(212) 433-2554 150 East 42" Street
Email: mc@barduccilaw.com New York, NY 10017-5639
Bar No.: 5070487 (212) 490-3000

99992.00183

10955139v.1 1
Case 1:19-cv-11360-KPF Document 30 Filed 12/10/20 Page 2 of 2

   

KAUFMAN
Attorneys for Defendant

126 EAST 7TH LLC

555 Fifth Avenue, Suite 600
New York, New York 10017
(646) 893-2386

"SO ORDERED"

10593433v.1
10955159v.11
